Per Curiam. Appellee as the owner of lots No. 158 and 159 in the Car Shops addition to the city of Jacksonville recovered a verdict and judgment against appellants for $400 fot damages alleged to have resulted to said property by reason of the construction and operation of a railroad. The questions presented by the record in this case are the same as those involved in the case of DeFreitas against the same defendants, and the opinion in -that case this day filed in this court controls the disposition of this case. (Ante, p. 228.) If appellee will, within 20 days, remit $100 from the amount of his judgment, it will be affirmed for $300, otherwise the judgment will be reversed and the cause remanded. Affirmed upon remittitur. Remittitur filed and judgment affirmed.